Metcalf, J.
The facts to which the law is to be applied in this case must be taken to be as follows : James Pettis, the grandfather of the pauper for whose support the plaintiffs seek to charge the defendants, had a legal settlement in Rehoboth, in 1812, when that town was divided, and a part of it incorporated into a new town, called Seekonk. He removed from Rehoboth in 1799, when his son Ira, the father of the pauper, was only four years old; and his last dwelling-place was in that part of Rehoboth which is now Seekonk. Neither the grandfather nor father of the pauper ever acquired a settlement in any other town, and of course the settlement of the pauper is the same as theirs, until he acquires a new one; which he has not yet done.
What is the law, on these facts ? By St. 1793, c. 34, § 2, *188(reenacted in the Rev. Sts. c. 45, § 1, cl. 10,) “ upon the division of towns, or districts, every person having a legal settlement therein, but being removed therefrom at the time of such division, and not having gained a legal settlement elsewhere, shall have his legal settlement in that town or district wherein his last dwelling-place or home shall happen to fall upon such division.” By this provision, the settlement of the pauper’s grandfather and father was transferred to Seekonk, upon the division of the town of Rehoboth. So of the settlement of the pauper, if he was born before the division. If he was not born till afterwards, then, by virtue of another provision in St. 1793, c. 34, § 2, he follows and has the settlement of his father.
It was argued for the plaintiffs, that by the act incorporating Seekonk, (St. 1811, c. 133, § 3,) the provisions of the general law are so changed as to fix the pauper’s settlement in Rehoboth. But we are clearly of opinion, both on principle and on the authorities cited by the defendants’ counsel, that the general law must be applied to this case.

Exceptions overruled.